Application for a writ of mandamus to compel the district judge to try the question of insanity after conviction *Page 117 
and judgment for robbery. This court has no jurisdiction to issue the writ for that purpose. This court can issue the writ only for the purpose of enforcing its own jurisdiction. Const., art. 5, sec. 5. If the question of insanity had been tried under the provisions of the code, and the appellant had been found sane against the great overwhelming preponderance of the testimony, and if every rule of evidence had been violated in the trial, no appeal would lie to this court; and if we have no appellate jurisdiction, the writ in this cause would not be to enforce the jurisdiction of this court.
The application for writ of mandamus is denied. See Darnell v. The State, 24. Texas Criminal Appeals, 6.
Mandamus denied.
Judges all present and concurring.